Citation Nr: 0840181	
Decision Date: 11/21/08    Archive Date: 11/25/08

DOCKET NO.  06-24 192	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  Whether a notice of disagreement was timely filed with 
respect to the issues of entitlement to initial (compensable) 
evaluations for hypertension and gastroesophageal reflux 
disease (GERD)(originally claimed as hiatal hernia), and 
entitlement to service connection for periodontal disease for 
dental treatment purposes and a disability manifested by 
burning sensation of the left lower extremity.  

2.  Entitlement to service connection for gout, multiple 
joints (originally clamed as joint pain of the shoulders, 
hands, ankles, and feet).  


ATTORNEY FOR THE BOARD

Carole R. Kammel




INTRODUCTION

The veteran served on active duty from October 1973 to August 
1984 and from November 1985 to September 1987.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO), in 
Baltimore, Maryland, wherein the RO, in part, denied service 
connection for gout of multiple joints (originally claimed as 
chronic joint pain of the shoulders, hands, ankles, and 
feet).  The veteran timely appealed the RO's January 2005 
rating action.  

This appeal also stems from a February 2006 RO letter 
providing notice to the veteran that he had filed an untimely 
notice of disagreement (NOD) in December 2005 to an August 
2004 rating action, wherein the RO had granted service 
connection for hypertension and GERD (originally claimed as 
hiatal hernia); each disability was assigned an initial 
noncompensable evaluation, effective August 20, 2003 (the 
veteran specifically disagreed with the assignment of the 
initial noncompensable evaluations, not the effective date), 
and denied service connection for periodontal disease for 
dental treatment purposes and a disability manifested by 
burning sensation of the left lower extremity.  

In addition to the two issues listed on the title page, in 
December 2005, the veteran filed a notice of disagreement 
with the above-referenced January 2005 rating action, wherein 
the RO awarded service connection for asthma and assigned an 
initial 30 percent rating, effective August 20, 2003 (the 
veteran disagreed with the initial 30 percent rating) and 
denied service connection for metabolic syndrome and 
Legionnaire's disease, as residuals of an experimental 
vaccination.  In June 2006, the RO issued a statement of the 
case (SOC), which included the aforementioned initial 
evaluation and service connection issues.  In block number 9 
on the veteran's substantive appeal, received by the RO in 
July 2006, he checked the box indicating that he wanted to 
appeal all of the issues listed in the June 2006 SOC.  In a 
handwritten argument, attached to his VA Form 9, he 
specifically referenced block number 9 and stated in bold 
print, "These are the issues I want to appeal to the BVA."  
The veteran then listed various issues, which did not include 
his request for an initial evaluation in excess of 30 percent 
for service-connected asthma or entitlement to service 
connection for metabolic syndrome and Legionnaire's disease, 
as residuals of an experimental vaccination.  Thereafter, in 
an October 2007  supplemental statement of the case (SSOC), 
the RO only addressed the two issues listed on the title 
page.  The veteran has also not submitted any further 
argument on the issues of entitlement to an initial 
evaluation in excess of 30 percent for service-connected 
asthma and entitlement to service connection for metabolic 
syndrome and Legionnaire's disease, residuals of an 
experimental vaccination.  Prior to transferring the claims 
file to the Board, the RO only certified the two issues 
addressed in the October 2007 SSOC.  Thus, the Board finds 
that it does not have jurisdiction over the issues of 
entitlement to an initial evaluation in excess of 30 percent 
for service-connected asthma and entitlement to service 
connection for metabolic syndrome and Legionnaire's disease, 
residuals of an experimental vaccination.  Therefore, the 
only issues remaining for appellate consideration, and 
discussed in the decision below, are those listed on the 
title page. 

Additionally, by a January 2008 rating decision, the RO 
denied increased ratings for the veteran's service-connected 
bursitis of the right and left shoulders, low back 
disability, GERD (claimed as hiatal hernia), hypertension, 
and entitlement to service connection for periodontal disease 
for dental treatment purposes and cervical spine disability.  
To the Board's knowledge, the veteran has not disagreed with 
that decision and no issue associated therewith is presently 
in appellate status.


FINDINGS OF FACT

1.  On October 7, 2004, the RO notified the veteran of an 
August 2004 rating decision, wherein the RO had granted 
service connection for hypertension and GERD (originally 
claimed as hiatal hernia) and each disability was assigned an 
initial noncompensable evaluation, effective August 20, 2003.  
The RO also stated that they had denied service connection 
for periodontal disease for dental treatment purposes and a 
disability manifested by burning sensation of the left lower 
extremity.  
2.  The veteran did not respond to the October 2004 notice 
within one year; his notice of disagreement with the initial 
noncompensable evaluations assigned to the service-connected 
hypertension and GERD (originally claimed as a hiatal hernia) 
and denials of service connection for periodontal disease for 
dental treatment purposes and disability manifested by a 
burning sensation of lower extremity was received on December 
13, 2005.  

3.  The veteran does not currently have a diagnosis of gout. 


CONCLUSIONS OF LAW

1.  The veteran did not timely submit a notice of 
disagreement (NOD) with an August 2004 rating decision, 
wherein the RO granted service connection or hypertension and 
GERD and assigned noncompensable disability evaluations, and 
denied service connection for periodontal disease for dental 
treatment purposes and disability manifested by burning 
sensation of the left lower extremity.  ranted service 
connection for a low back disorder, effective October 28, 
1998, and the Board does not have jurisdiction to review the 
merits of an appeal challenging that rating decision.  38 
U.S.C.A. §§ 7104, 7105, 7108, (West 2002); 
38 C.F.R. §§ 20.101, 20.200, 20.201, 20.302 (2008).

2.  Gout was not incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.303 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.
Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  38 C.F.R. § 
3.159(b) (2008).  

VA must provide such notice to a claimant prior to an initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (AOJ), even if the adjudication 
occurred prior to the enactment of the VCAA.  See Pelegrini 
v. Principi, 18 Vet. App. 112, 119-120 (2004).  Furthermore, 
the VCAA requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all elements of a claim for service 
connection, so that VA must specifically provide notice that 
a disability rating and an effective date will be assigned if 
service connection is awarded.  Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007).  

The Court has held that statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation, rather than consideration of the factual 
evidence.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2004). 

	Duty to Notify

Regarding the issue of whether a December 2005 NOD was timely 
to an August 2004 rating action, the Board notes that it 
primarily involves a matter of statutory and regulatory 
interpretation.  Therefore, the provisions of the VCAA are 
not for application.  Id.  Further, VA has provided the 
veteran notice necessary to substantiate the present claim.  
In the February 2006 letter notifying the veteran of the 
August 2004 rating decision, the RO notified the veteran that 
if he disagreed with the rating decision he had one year from 
the date of that letter to appeal the decision.  With that 
letter, VA also provided the veteran a VA Form 4107, "Your 
Rights to Appeal Our Decision," which further explained the 
veteran's right to appeal and procedural requirements for 
perfecting an appeal to the Board.  The RO notified the 
veteran that to start his appeal, the veteran must submit a 
notice of disagreement within one year; and that if he did 
not start his appeal (by submitting a notice of disagreement) 
within one year, the decision would become final. There has 
been full compliance with due process on the timeliness 
question. 
38 C.F.R. § 20.101(c)(d); Marsh v. West, 11 Vet. App. 468 
(1998).

The facts with respect to the issue of whether a December 
2005 NOD was timely to an August 2004 rating action are not 
in dispute.  Resolution of the veteran's appeal is dependent 
on interpretation of the regulations pertaining to the 
perfection of appeals to the Board.  Therefore, because no 
reasonable possibility exists that would aid in 
substantiating this claim, any deficiencies of VCAA notice or 
assistance are rendered moot. See 38 U.S.C.A. § 5103A; Wensch 
v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with 
the VCAA is not required if no reasonable possibility exists 
that any notice or assistance would aid the appellant in 
substantiating the claim).

With regard to the claim of entitlement to service connection 
for gout (originally claimed as joint pain of the hips, 
hands, ankles, and feet, the Board finds that the duty to 
notify was satisfied by a pre-notice letter, dated in October 
2003.  In that letter, the RO advised the appellant of VA's 
responsibilities to notify and assist him with claims for 
service connection for gout (originally claimed as joint pain 
of the hips, hands, ankles and feet) decided in the decision 
below.  Moreover, the October 2003 letter specified what was 
required to prove a claim for service connection; the RO 
explained the information and/or evidence required from him, 
including medical evidence showing a current gout, as well as 
evidence that the currently claimed gout had existed from 
military service to the present time, or evidence that any 
currently present gout was incurred in or aggravated by the 
veteran's active military service; and a relationship between 
a diagnosed gout and his military service.  After, he was 
afforded an opportunity to respond.  Hence, the Board finds 
that the appellant has received sufficient notice of the 
information and evidence needed to support the claim for 
service connection for gout (originally claimed as joint pain 
of the shoulders, hands, ankles, and feet) decided in the 
decision below, and has been afforded ample opportunity to 
submit such information and evidence.

The RO notified the appellant that VA was required to make 
reasonable efforts to obtain medical records, or records from 
other Federal agencies, and requested that he identify and 
provide the necessary releases for any medical providers from 
whom he wanted the RO to obtain and consider evidence.  The 
RO also specified that they would obtain any private medical 
records for which sufficient information and authorization 
was furnished, and that the RO would also obtain any 
pertinent VA records if he identified the date(s) and 
place(s) of treatment. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim; (2) the evidence, if any, to be obtained by the 
VA; (3) the evidence, if any, to be provided by the claimant; 
and (4) a request by the VA that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  As explained above, all four content of notice 
requirements have been met in the instant appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. § 
5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided 'at the time' that, or 
'immediately after,' the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such a pre-adjudication 
notice was not prejudicial to the claimant.

In the matter now before the Board, the October 2003 met the 
VCAA's notice requirements with respect to the claim for 
service connection for left wrist disability was provided to 
the veteran before the January 2005 rating action on appeal.  
The Board finds that, with respect to this matter, any delay 
in issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that the claim was fully developed and 
re-adjudicated after notice was provided.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F.3d 1328 (Fed. Cir. 2006).  As indicated above, the 
appellant has been notified of what is needed to substantiate 
his claim for service connection for gout (originally claimed 
as joint pain of the hips, hands, ankles, and feet) and 
afforded several opportunities to present information and/or 
evidence in support of said claim, which he has done.  As a 
result of the RO's development, comprehensive documentation, 
identified below, has been associated with the claims file 
and considered in evaluating the claim for service connection 
for gout decided in the decision below. 

Hence, in light of all that has been done to notify the 
veteran with regard to his claim for service connection for 
gout of multiple joints, the Board finds that any failure on 
VA's part in not completely fulfilling the VCAA notice 
requirements prior to the RO's initial adjudication of the 
claims is harmless.  See ATD Corp., 159 F.3d at 549; Cf. 38 
C.F.R. § 20.1102 (2006).

More recently, on March 3, 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a service connection claim (those five elements 
include: veteran status, existence of a disability, 
connection between the veteran's service and that disability, 
degree of disability, and effective date pertaining to the 
disability).  In this case, via a March 2006 letter, VA 
informed the veteran of the Dingess elements.

       Duty to Assist

The Board also points out that there is no indication 
whatsoever that any additional action is needed to comply 
with the duty to assist the appellant in connection with the 
claim for service connection for gout decided in the decision 
below.  The RO has made reasonable and appropriate efforts to 
assist the appellant in obtaining evidence necessary to 
substantiate said claim decided in the decision below.  To 
this end, service medical records, along with post-service VA 
and private treatment and examination reports, have been 
associated with the claims file.  In addition, in November 
2004, a VA physician evaluated the veteran for the specific 
purpose of determining whether or not he had gout that was 
related to his periods of military service.  A copy of the 
November 2004 VA examination report has been associated with 
the claims file. 



II.  Analysis

(i)  Timely NOD to August 2004 rating action

Laws and Regulations

The Board only has jurisdiction to review RO decisions that 
are timely appealed. For an appeal to be timely, a claimant 
must file a NOD within a year after mailing of the notice of 
the adverse action; and to timely perfect an appeal the 
claimant must submit a substantive appeal within 60 days 
after being sent a statement of the case, or within the 
remainder of the 1-year period which follows the RO's notice 
to him/her of the adverse decision, whichever period ends 
later.  38 U.S.C.A. §§ 7104, 7105, 7108; 38 C.F.R. §§ 20.101, 
20.200, 20.201, 20.302.  Without a timely NOD with the 
unfavorable determination by the agency of original 
jurisdiction, the Board has no jurisdiction to consider the 
merits of an appeal of such determination. 
38 U.S.C.A. §§ 7105(c), 7108. See also Marsh, supra.

The Board's jurisdiction is a threshold question that must be 
resolved affirmatively before the Board may address an appeal 
on the merits.  See 38 U.S.C.A. § 7108.

The veteran claims that he filed a timely notice of 
disagreement with respect to an August 2004 rating decision.  
An appeal consists of a timely filed notice of disagreement 
(NOD) in writing and, after a Statement of the Case has been 
furnished, a timely-filed Substantive Appeal. 38 U.S.C.A. § 
7105 (West 2002); 
38 C.F.R. § 20.200 (2008).

A written communication from a claimant or his representative 
expressing dissatisfaction or disagreement with an 
adjudicative determination by the RO and a desire to contest 
the result will constitute a NOD.  38 U.S.C.A. § 7105; 38 
C.F.R. § 20.201.  While special wording is not required, the 
NOD must be in terms which can reasonably be construed as 
disagreement with that determination and a desire for 
appellate review.  Id.

Except in the case of a simultaneously contested claim, a 
claimant, or his or her representative, must file a notice of 
disagreement with the determination by the agency of original 
jurisdiction within one year from the date that the agency 
mails notice of the determination to him.  Otherwise, that 
determination will become final. The date of mailing the 
letter of notification of the determination will be presumed 
to be the same as the date of that letter for purposes of 
determining whether an appeal has been timely filed.  38 
U.S.C.A. § 7105 (West 2002); 
38 C.F.R. § 20.302 (2008).

Analysis

In the present case, by an August 2004 rating decision, the 
RO granted service connection for hypertension and GERD 
(originally claimed as hiatal hernia); each disability was 
assigned an initial noncompensable evaluation, effective 
August 20, 2003.  By that same rating action, the RO denied 
service connection for periodontal disease for dental 
treatment purposes and a disability manifested by a burning 
sensation of the left lower extremity.  In the one-year span 
following the RO's August 2004 rating action, the RO did not 
receive any relevant written communication from the veteran 
that could be construed as a NOD.

The veteran's next relevant correspondence was a typed 
statement, received by the RO on December 13, 2005, wherein 
the veteran expressed disagreement with the initial 
noncompensable evaluations assigned to service connection 
hypertension and GERD and denials of service connection for 
periodontal disease for dental treatment purposes and a 
disability manifested by a burning sensation of the left 
lower extremity.  

The Board notes that the RO had notified the veteran of the 
August 2004 rating decision by way of an official notice 
letter, dated October 7, 2004.  Under 
38 C.F.R. § 20.302(a), the veteran was required to submit a 
notice of disagreement within one year of that date, 
otherwise, that decision would become final.  Here, the 
veteran submitted his notice of disagreement in December 
2005, two months after he received the October 2004 notice 
letter informing him of the RO's August 2004 rating action, 
and beyond the one-year time limit allowed for receipt of 
such.
38 C.F.R. § 20.302(a).

The NOD was not timely, and the first threshold for 
establishing Board jurisdiction is not met. 38 U.S.C.A. § 
7105.  Consequently, the Board has no jurisdiction to 
consider an appeal challenging the August 2004 rating 
decision, wherein the RO granted service connection for 
hypertension and GERD and assigned each disability an initial 
noncompensable evaluation, effective August 20, 2003, and 
denied  service connection for periodontal disease for dental 
treatment purposes and a disability manifested by a burning 
sensation of the left lower extremity, and must "reject" 
consideration of the merits of such appeal.  38 U.S.C.A. § 
7108.

The record does not show, and the veteran has not argued, 
that VA failed to advise the veteran of the procedures 
required to perfect an appeal.  Nor does the record show any 
written communication from the veteran to VA during the 
appeals period that could be construed as a timely notice of 
disagreement.

Therefore, in conclusion, the notice of disagreement was not 
timely filed and the Board has no jurisdiction to consider 
the appeal.  Thus, the August 2004 rating decision became 
final with respect to the issues of entitlement to initial 
compensable evaluations for service-connected hypertension 
and GERD and denial of service connection for periodontal 
disease for dental treatment purposes and a disability 
manifested by a burning sensation of the left lower 
extremity, and the veteran's appeal with respect to those 
issues is dismissed.

(ii) Service Connection for Gout (originally claimed as joint 
pain of the hips, hands, ankles and feet) 

Laws and Regulations

Service connection will be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Service connection may also be 
granted for a disease first diagnosed after discharge when 
all of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).
In order to prevail on the issue of service connection for 
any particular disability, there must be (1) medical evidence 
of a current disability; (2) medical evidence, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).
The determination as to whether the above three requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Notwithstanding, that a condition or injury occurred in 
service alone is not enough; there must be an actual 
disability resulting from that condition or injury in order 
for service connection to be granted.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  In the absence of 
proof of a current disease or injury, there can be no valid 
claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

Analysis

The veteran maintains that he currently has gout of multiple 
joints that had its onset during his initial period of 
military service. 

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for gout, multiple joints.  In 
reaching the foregoing determination, it is clear from the 
medical evidence discussed below that the veteran does not 
currently have gout of multiple joints. 

Service medical records reflect that in August 1981, the 
veteran was seen for complains of pain in his toes secondary 
to having twisted his right ankle one week previously .  He 
stated that his ankle felt fine, but that his toes hurt, 
especially when he applied pressure over the dorsum area.  A 
physical evaluation of the right foot revealed slight 
tenderness of there forefoot.  There was no evidence of any 
swelling or redness.  An assessment of rule out gout was 
entered.  When the veteran returned to the clinic a few days 
later for a follow-up, it was noted that the veteran had 
undergone lab and x-ray studies for possible gout in the 
right foot.  X-rays of the right foot revealed no significant 
abnormalities.  The veteran reported that he was not taking 
any medications at that time.  An August 1984 entrance 
examination report reflects that the veteran's feet were 
evaluated as "normal."  On a Report of Medical History, 
also dated in August 1984, the veteran reported that he had 
had swollen or painful joints and arthritis, rheumatism, or 
bursitis.  He denied having any foot trouble.  The remainder 
of the service medical records are wholly devoid of any 
clinical evidence of the veteran having been treated for, or 
diagnosed with, gout.  

When evaluated by VA in December 2003, the veteran's feet 
revealed good pulses and arches.  There was no obvious 
deformity; the feet were evaluated as "normal."  A 
diagnosis of gout was not entered.  (See, December 2003 VA 
spine examination report).  

In November 2004, a VA physician concluded, after a review of 
the claims file and physical evaluation of the appellant, 
that there was no "medically determinable impairment due to 
gout, and he has no evidence of residual degenerative 
arthritis of the feet.  Clinically bilateral normal feet 
examination."  The VA physical further opined that the 
veteran's history of metatarsalgia or "feet pain" had not 
been caused by, or was a result of, a service connected feet 
impairment or gout.  (See, November 2004 VA bones examination 
report). 

The existence of current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110, 
1131; Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 144 (1992).

In this case, there is no evidence of gout, multiple joints.  
Thus, as the preponderance of the evidence is against the 
claim for gout of multiple joints, there is no doubt to be 
resolved, and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002).



ORDER

The veteran's appeal, seeking to establish that his notice of 
disagreement with an August 2004 rating decision, awarding 
initial noncompensable evaluations to service-connected 
hypertension and GERD and denying service connection for 
periodontal disease for dental treatment purposes only and a 
disability manifested by burning sensation of the left lower 
extremity was timely, is denied; because the Board does not 
have jurisdiction in the matter, the appeal seeking sentiment 
to initial compensable evaluations for hypertension and GERD 
and service connection for periodontal disease for dental 
treatment purposes and a disability manifested by burning 
sensation of left lower extremity is denied. 

Service connection for gout, multiple joints, (originally 
claimed as joint pain of the hips, hands, ankles and feet) is 
denied. 



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


